Citation Nr: 1638009	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1963 to April 1983.  The Veteran died in February 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO); the matter is now in the jurisdiction of the Denver, Colorado, RO.  The appellant requested a hearing before the Board, but failed to appear for such hearing scheduled in July 2016.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2014). 

(The Board notes that the appellant did not initiate an appeal with the denial of accrued benefits.  Additionally, in June 2010 correspondence the appellant withdrew her claim for non-service-connected pension benefits.  Consequently, neither matter is before the Board at this time, and the issue has been recharacterized on the preceding page.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate indicates that the immediate cause of death was atherosclerotic cardiovascular disease due to hyperlipidemia, with hypertension as another significant condition. 

The appellant contends that the Veteran's death is due, at least in part, to hypertension, which she contends first manifested while he was on active duty.  In support of her claim, she has submitted a 1978 service treatment record (STR) documenting a blood pressure reading with diastolic pressure in excess of 90mm.  In addition, an August 1984 postservice treatment record (from approximately 14 months after separation from active service), which also documents a blood pressure reading consistent with diastolic pressure in excess of 90mm.  No VA medical opinion has been obtained.

The Board notes that the STR records obtained by VA are limited to several dental records, his April 1963 entrance examination and report of medical history, an a January 1983 urology consultation.  As the Veteran served on active duty for 20 years (and as the appellant has submitted several additional records not included in those obtained by VA), it is likely that there are outstanding STRs that have not yet been associated with the record.  These must be obtained on remand (or their nonavailability noted for the record.)

Additionally, as there is some indication that the Veteran experienced episodes of high blood pressure during and shortly after active service, and that such disability may have been a contributory cause of death, the Board believes that a VA medical opinion is appropriate in order to determine whether the Veteran's cause of death was related to service.  See 38 U.S.C.A. § 5103A (a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to secure the Veteran's complete STRs.  If no additional records are located, it should be so noted in the record, along with a description of the scope of the search, and the appellant should be so notified and provided with opportunity to submit copies of any additional STRs in her possession.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate medical provider for an advisory medical opinion regarding a nexus between the Veteran's atherosclerotic cardiovascular disease, hyperlipidemia, or hypertension and his active duty service.  The claims file must be reviewed in conjunction with the medical opinion. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any cause or significant contributing condition leading to the Veteran's death (i.e., atherosclerotic cardiovascular disease, hyperlipidemia, or hypertension) is etiologically related to his active service. 

The examiner must explain the rationale for all opinions, with citation to the clinical/factual data as appropriate

3.  After completion of the above, and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the issue on appeal.  The appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




